Case: 1:17-cv-05236 Document #: 50 Filed: 12/04/18 Page 1 of 1 PagelD #:208

THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DONALD J. KINSELLA and )
JULIE A. KINSELLA, )
Plaintiffs, )
VS. ) No. 17-cv-5236
)
CAPITAL ONE, N.A., ) Honorable John J. Tharp, Jr.
)
Defendants. )

PLAINTIFF’S MOTION TO VOLUNTARILY DISMISS
PURSUANT TO F.R.C.P. RULE 41((a)(2)
NOW COMES the Plaintiffs, DONALD J. KINSELLA and JULIE A. KINSELLA, by and
through their attorneys, Chuck Bretz & Associates, P.C. and request this Honorable Court for leave to
voluntarily dismiss the above-captioned cause pursuant to F.R.C.P. Rule 41(a)(2) without prejudice.

WHEREFORE, Plaintiffs, DONALD J. KINSELLA and JULIE A. KINSELLA respectfully
request this Honorable Court to enter an Order granting the relief hereinabove requested and for such

other relief as this Honorable Court deems appropriate and just.

By: __/s/ Joseph A. Namikas
Joseph A. Namikas

Joseph A. Namikas

Chuck Bretz & Associates, P.C.
58 N. Chicago Street, 2" Floor
Joliet, Illinois 60432

(815) 740-1545

ARDC #: 6190095
